Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.250 Filed 11/06/19 Page 1 of 41




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,                    Case Number 19-20259
v.                                             Honorable David M. Lawson

GEMAR MORGAN,

                 Defendant.

____________________________________/




                              JURY INSTRUCTIONS
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.251 Filed 11/06/19 Page 2 of 41




       (1)    Members of the jury, now it is time for me to instruct you about the law that

you must follow in deciding this case.

       (2)    I will start by explaining your duties and the general rules that apply in every

criminal case.

       (3)    Then I will explain the elements, or parts, of the crime that the defendant is

accused of committing.

       (4)    Then I will explain the defendant’s position.

       (5)    Then I will explain some rules that you must use in evaluating particular

testimony and evidence.

       (6)    And last, I will explain the rules that you must follow during your

deliberations in the jury room, and the possible verdicts that you may return.

       (7)    Please listen very carefully to everything I say.




                                             -1-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.252 Filed 11/06/19 Page 3 of 41




       I have given each of you a copy of these instructions for your use while deliberating.

They are available to each of you. If you have questions about the law or your duties as

jurors, you should consult the copy of the instructions as given to you.




                                             -2-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.253 Filed 11/06/19 Page 4 of 41




      (1)    You have two main duties as jurors. The first one is to decide what the facts

are from the evidence that you saw and heard here in court. Deciding what the facts are is

your job, not mine, and nothing that I have said or done during this trial was meant to

influence your decision about the facts in any way.

      (2)    Your second duty is to take the law that I give you, apply it to the facts, and

decide if the government has proved the defendant guilty beyond a reasonable doubt. It is

my job to instruct you about the law, and you are bound by the oath that you took at the

beginning of the trial to follow the instructions that I give you, even if you personally

disagree with them. This includes the instructions that I gave you before and during the

trial, and these instructions. All the instructions are important, and you should consider

them together as a whole.

      (3)    The lawyers and Mr. Morgan may talk about the law during their arguments.

But if what they say is different from what I say, you must follow what I say. What I say

about the law controls.

      (4)    Perform these duties fairly. Do not let any bias, sympathy, or prejudice that

you may feel toward one side or the other influence your decision in any way.




                                           -3-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.254 Filed 11/06/19 Page 5 of 41




       (1)    As you know, the defendant has pleaded not guilty to the crime charged in

the indictment. The indictment is not any evidence at all of guilt. It is just the formal way

that the government tells the defendant what crimes he is accused of committing. It does

not even raise any suspicion of guilt.

       (2)    Instead, the defendant starts the trial with a clean slate, with no evidence at

all against him, and the law presumes that he is innocent. This presumption of innocence

stays with him unless the government presents evidence here in court that overcomes the

presumption and convinces you beyond a reasonable doubt that he is guilty.

       (3)    This means that the defendant has no obligation to present any evidence at

all, or to prove to you in any way that he is innocent. It is up to the government to prove

that the defendant is guilty, and this burden stays on the government from start to finish.

You must find the defendant not guilty unless the government convinces you beyond a

reasonable doubt that he is guilty.

       (4)    The government must prove every element of the crime charged beyond a

reasonable doubt. Proof beyond a reasonable doubt does not mean proof beyond all

possible doubt. Possible doubts or doubts based purely on speculation are not reasonable

doubts. A reasonable doubt is a doubt based on reason and common sense. It may arise

from the evidence, the lack of evidence, or the nature of the evidence.

       (5)    Proof beyond a reasonable doubt means proof that is so convincing that you

would not hesitate to rely and act on it in making the most important decisions in your own

lives. If you are convinced that the government has proved the defendant guilty beyond a
                                             -4-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.255 Filed 11/06/19 Page 6 of 41




reasonable doubt, say so by returning a guilty verdict. If you are not convinced, say so by

returning a not guilty verdict.




                                            -5-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.256 Filed 11/06/19 Page 7 of 41




       (1)      You must make your decision based only on the evidence that you saw and

heard here in court. Do not let rumors, suspicions, or anything else that you may have seen

or heard outside of court influence your decision in any way.

       (2)      The evidence in this case includes only what the witnesses said while they

were testifying under oath, and the exhibits that I allowed into evidence.

       (3)      Nothing else is evidence. The lawyers’ and Mr. Morgan’s statements and

arguments are not evidence. Their questions and objections are not evidence. My legal

rulings are not evidence. And my comments and questions are not evidence.

       (4)      During the trial I did not let you hear the answers to some of the questions

that the lawyers and Mr. Morgan asked. You must completely ignore all of these things.

Do not even think about them. Do not speculate about what a witness might have said or

what an exhibit might have shown. These things are not evidence, and you are bound by

your oath not to let them influence your decision in any way.

       (5)      Make your decision based only on the evidence, as I have defined it here, and

nothing else.




                                              -6-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.257 Filed 11/06/19 Page 8 of 41




      Whenever evidence was received for a limited purpose, you must not consider it for

any other purpose. In this case, you heard evidence that Mr. Morgan previously was

convicted of crimes. You may not consider that evidence to determine the defendant’s

character or criminal propensity. You may consider the evidence only on the question

whether Mr. Morgan was convicted of a crime punishable by imprisonment for a term

exceeding one year and that he knew that he had been so convicted when he allegedly

possessed a firearm.




                                          -7-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.258 Filed 11/06/19 Page 9 of 41




       You should use your common sense in weighing the evidence. Consider it in light

of your everyday experience with people and events and give it whatever weight you

believe it deserves. If your experience tells you that certain evidence reasonably leads to

a conclusion, you are free to reach that conclusion.




                                            -8-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.259 Filed 11/06/19 Page 10 of 41




       (1)    Now, some of you may have heard the terms “direct evidence” and

“circumstantial evidence.”

       (2)    Direct evidence is simply evidence like the testimony of an eyewitness

which, if you believe it, directly proves a fact. If a witness testified that he saw it raining

outside, and you believed him, that would be direct evidence that it was raining.

       (3)    Circumstantial evidence is simply a chain of circumstances that indirectly

proves a fact. If someone walked into the courtroom wearing a raincoat covered with drops

of water and carrying a wet umbrella, that would be circumstantial evidence from which

you could conclude that it was raining.

       (4)    It is your job to decide how much weight to give the direct and circumstantial

evidence. The law makes no distinction between the weight that you should give to either

one or says that one is any better evidence than the other. You should consider all the

evidence, both direct and circumstantial, and give it whatever weight you believe it

deserves.




                                              -9-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.260 Filed 11/06/19 Page 11 of 41




       (1)    Another part of your job as jurors is to decide how credible or believable

each witness was. This is your job, not mine. It is up to you to decide if a witness’s

testimony was believable, and how much weight you think it deserves. You are free to

believe everything that a witness said, or only part of it, or none of it at all. But you should

act reasonably and carefully in making these decisions.

       (2)    Let me suggest some things for you to consider in evaluating each witness’s

testimony.

              (A)     Ask yourself if the witness was able to clearly see or hear the events.

Sometimes even an honest witness may not have been able to see or hear what was

happening and may make a mistake.

              (B)     Ask yourself how good the witness’s memory seemed to be. Did the

witness seem able to accurately remember what happened?

              (C)     Ask yourself if there was anything else that may have interfered with

the witness’s ability to perceive or remember the events.

              (D)     Ask yourself how the witness acted while testifying. Did the witness

appear honest? Or did the witness appear to be lying?

              (E)     Ask yourself if the witness had any relationship to the government or

the defendant, or anything to gain or lose from the case, that might influence the witness’s

testimony. Ask yourself if the witness had any bias, or prejudice, or reason for testifying

that might cause the witness to lie or to slant the testimony in favor of one side or the other.


                                             -10-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.261 Filed 11/06/19 Page 12 of 41




              (F)     Ask yourself if the witness testified inconsistently while on the

witness stand, or if the witness said or did something or failed to say or do something at

any other time that is inconsistent with what the witness said while testifying. If you

believe that the witness was inconsistent, ask yourself if this makes the witness’s testimony

less believable.    Sometimes it may; other times it may not.        Consider whether the

inconsistency was about something important, or about some unimportant detail. Ask

yourself if it seemed like an innocent mistake, or if it seemed deliberate.

              (G)     And ask yourself how believable the witness’s testimony was in light

of all the other evidence. Was the witness’s testimony supported or contradicted by other

evidence that you found believable? If you believe that a witness’s testimony was

contradicted by other evidence, remember that people sometimes forget things, and that

even two honest people who witness the same event may not describe it exactly the same

way.

       (3)    These are only some of the things that you may consider in deciding how

believable each witness was. You may also consider other things that you think shed some

light on the witness’s believability. Use your common sense and your everyday experience

in dealing with other people. And then decide what testimony you believe, and how much

weight you think it deserves.




                                            -11-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.262 Filed 11/06/19 Page 13 of 41




      (1)    One more point about the witnesses. Sometimes jurors wonder if the number

of witnesses who testified makes any difference.

      (2)    Do not make any decisions based only on the number of witnesses who

testified. What is more important is how believable the witnesses were, and how much

weight you think their testimony deserves. Concentrate on that, not the numbers.




                                          -12-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.263 Filed 11/06/19 Page 14 of 41




       (1)    There is one more general subject that I want to talk to you about before I

begin explaining the elements of the crimes charged.

       (2)    The lawyers and Mr. Morgan objected to some of the things that were said

or done during the trial. Do not hold that against either side. The lawyers and parties have

a duty to object whenever they think that something is not permitted by the rules of

evidence. Those rules are designed to make sure that both sides receive a fair trial.

       (3)    And do not interpret my rulings on their objections as any indication of how

I think the case should be decided. My rulings were based on the rules of evidence, not on

how I feel about the case. Remember that your decision must be based only on the evidence

that you saw and heard here in court.




                                            -13-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.264 Filed 11/06/19 Page 15 of 41




      (1)    That concludes the part of my instructions explaining your duties and the

general rules that apply in every criminal case. In a moment, I will explain the elements

of the crimes that the defendant is accused of committing.

      (2)    But before I do that, I want to emphasize that the defendant is only on trial

for the particular crime charged in the indictment. Your job is limited to deciding whether

the government has proved the crime charged.




                                           -14-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.265 Filed 11/06/19 Page 16 of 41




      The criminal statute the defendant is accused of violating is Section 922(g)(1),

Title 18, United States Code, which states:

      “It shall be unlawful for any person--

      “(1) who has been convicted in any court of, a crime punishable by
      imprisonment for a term exceeding one year . . .

      “to . . . ship possess in or affecting commerce, any firearm or ammunition.”




                                              -15-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.266 Filed 11/06/19 Page 17 of 41




      (1)    The indictment accuses the defendant, Gemar Morgan, of knowingly

possessing a firearm, namely one Raven Arms, Model MP-25, .25 caliber handgun, on

April 9, 2019, after he had been convicted in a court of a crime punishable by imprisonment

for a term exceeding one year. For you to find the defendant guilty of this charge, the

government must prove the following elements beyond a reasonable doubt:

             (A)    First, that the defendant was convicted in a court of a crime punishable

by imprisonment for a term exceeding one year;

             (B)     Second, that the defendant knew that he had been so convicted;

             (C)    Third, that thereafter, the defendant knowingly possessed the firearm

on or about the date charged in the indictment; and

             (D)    Fourth, that his possession of the firearm was “in or affecting

commerce.”

      (2)    Evidence that the defendant, Gemar Morgan has prior felony convictions is

admitted only for the purpose of establishing that elements of the charged offense which

requires proof of conviction of a crime punishable by imprisonment for a term exceeding

one year and the defendant’s knowledge of such a conviction. It is not to be considered by

you for any other purpose or to cast a bad light on the character of Gemar Morgan.

      (3)    If you are convinced beyond a reasonable doubt that the government has

proved each of the elements of this offense beyond a reasonable doubt, say so by returning


                                           -16-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.267 Filed 11/06/19 Page 18 of 41




a guilty verdict on this count of the indictment. If you have a reasonable doubt about any

one of these elements, then you must find the defendant not guilty of this charge.



       (1)    The term “knowingly” means voluntarily and intentionally, and not because

of mistake or accident. This means that the defendant must have possessed the firearm

purposely and voluntarily, and not by accident or mistake. It also means that the defendant

knew that he had been convicted of a felony and that the object was a firearm.

       (2)    The term “firearm” means any weapon which will or is designed to or may

readily be converted to expel a projectile by the action of an explosive.

       (3)    The firearm was “in or affecting commerce” if it crossed a state line prior to

the alleged possession. It is sufficient for this element to show that the firearm was

manufactured in a state other than Michigan.




                                            -17-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.268 Filed 11/06/19 Page 19 of 41




       (1)    Next, I want to explain something about possession. The government does

not necessarily have to prove that the defendant owned or physically possessed the firearm

for you to find him guilty of the crimes that allege possession. The law recognizes two

kinds of possession: actual possession and constructive possession. Either one of these, if

proved by the government, is enough to convict.

       (2)    To establish actual possession, the government must prove that the defendant

had direct, physical control over an item, and knew that he had control of it.

       (3)    To establish constructive possession, the government must prove that the

defendant had the right to exercise physical control over an item, and knew that he had this

right, and that he intended to exercise physical control over that item, at some time, either

directly or through other persons.

       (4)    For example, if you left something with a friend intending to come back later

and pick it up, or intending to send someone else to pick it up for you, you would have

constructive possession of it while it was in the actual possession of your friend.

       (5)    But understand that just being present where something is located does not

equal possession. The government must prove that the defendant had actual or constructive

possession of the guns, and knew that he did, for you to find him guilty of any of the crimes

which have possession as an element. This, of course, is all for you to decide.




                                            -18-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.269 Filed 11/06/19 Page 20 of 41




       (1)    Next, I want to explain something about proving a defendant’s state of mind.

       (2)    Ordinarily, there is no way that a defendant’s state of mind can be proved

directly, because no one can read another person’s mind and tell what that person is

thinking.

       (3)    But a defendant’s state of mind can be proved indirectly from the

surrounding circumstances. This includes things like what the defendant said, what the

defendant did, how the defendant acted, and any other facts or circumstances in evidence

that show what was in the defendant’s mind.

       (4)    You may also consider the natural and probable results of any acts that the

defendant knowingly did, and whether it is reasonable to conclude that the defendant

intended those results. This, of course, is all for you to decide.




                                             -19-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.270 Filed 11/06/19 Page 21 of 41




      (1)    Next, I want to say a word about the dates mentioned in the indictment.

      (2)    The indictment charges that some of the crimes happened “on or about” some

date. The government does not have to prove that the crime happened on that exact date.

But the government must prove that the crime happened reasonably close to that date.




                                          -20-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.271 Filed 11/06/19 Page 22 of 41




       (1)    A person who previously was convicted of a felony may seek restoration of

his right to possess a firearm under federal law.

       (2)    Under Section 925(c), Title 18, United States Code,

       A person who is prohibited from possessing . . . firearms or ammunition may
       make application to the Attorney General for relief from the disabilities
       imposed by Federal laws with respect to the acquisition, receipt, transfer,
       shipment, transportation, or possession of firearms, and the Attorney General
       may grant such relief if it is established to his satisfaction that the
       circumstances regarding the disability, and the applicant's record and
       reputation, are such that the applicant will not be likely to act in a manner
       dangerous to public safety and that the granting of the relief would not be
       contrary to the public interest. Any person whose application for relief from
       disabilities is denied by the Attorney General may file a petition with the
       United States district court for the district in which he resides for a judicial
       review of such denial. . . . Whenever the Attorney General grants relief to
       any person pursuant to this section he shall promptly publish in the Federal
       Register notice of such action, together with the reasons therefor.

       (3)    Under Section 478.144, title 27, Code of Federal Regulations, a prohibited

person may apply to the Director of the Bureau of Alcohol, Tobacco, Firearms, and

Explosives for relief from such prohibition. “Whenever the Director grants relief to any

person pursuant to this section, a notice of such action shall be promptly published in the

Federal Register, together with the reasons therefor.”

       (4)    Under Section 750.224f(2). Michigan Compiled Laws, a person convicted of

a specified felony may have his or her right to possess a firearm restored after five years,

if

              (A)    The person has paid all fines imposed for the violation;


                                            -21-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.272 Filed 11/06/19 Page 23 of 41




              (B)    The person has served all terms of imprisonment imposed for the

violation;

              (C)    The person has successfully completed all conditions of probation or

parole imposed for the violation; and

              (D)    The person properly submitted a petition for restoration of rights to a

Michigan circuit court, which granted the petition.

       (5)    The defendant has the burden of proving this defense, and he must prove it

by a preponderance of the evidence, which means that it is more likely than not that he has

carried this burden of proof.

       (6)    If you find that defendant Gemar Morgan applied for and was granted a

restoration of his right to possess a firearm under either of these two laws, then you must

find him not guilty of the crime charged.

       (7)    Keep in mind that even though the defendant has raised this defense, the

government still has the burden of proving all the elements of the crime charged beyond a

reasonable doubt.




                                            -22-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.273 Filed 11/06/19 Page 24 of 41




       (1)   That concludes the part of my instructions explaining the elements of the

crime. Next I will explain the defendant’s position.

       (2)   Defendant Gemar Morgan contends that he is not guilty of any of the crimes

with which he is charged. He maintains that his right to possess a firearm was restored by

law.




                                           -23-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.274 Filed 11/06/19 Page 25 of 41




      That concludes the part of my instructions explaining the elements of the crime and

the defendant’s position. Next, I will explain some rules that you must use in considering

some of the testimony and evidence.




                                           -24-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.275 Filed 11/06/19 Page 26 of 41




       (1)    A defendant has an absolute right not to testify or present evidence. The fact

that the defendant in this case did not testify or present any evidence cannot be considered

by you in any way. Do not even discuss it in your deliberations.

       (2)    Remember that it is up to the government to prove the defendant guilty

beyond a reasonable doubt. It is not up to the defendant to prove his innocence.




                                            -25-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.276 Filed 11/06/19 Page 27 of 41




         (1)   The defendant, Gemar Morgan has chosen to represent himself during the

trial.

         (2)   Mr. Morgan is not a lawyer, and although he understands that he has a right

to have an attorney represent him throughout the proceedings, he also has a right to

represent himself.

         (3)   The fact that Mr. Morgan has decided to represent himself in these

proceedings should not enter into your deliberations in any way, either for or against Mr.

Morgan, and this case should be judged like any other case.




                                           -26-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.277 Filed 11/06/19 Page 28 of 41




      You have heard testimony from witnesses who are police officers or agents. That

testimony is to be judged by the same standards you use to evaluate the testimony of any

other witness.




                                          -27-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.278 Filed 11/06/19 Page 29 of 41




       (1)    You have heard the testimony of David Salazar and Kenton Weston, who

testified to certain facts and also gave testimony in the form of an opinion. With respect

to the opinion testimony, such witnesses may have special knowledge or experience that

allows the witness to give an opinion based on facts furnished to that witness by others.

       (2)    You should assess the fact testimony of the witnesses using the factors I

explained earlier and decide if the witnesses’ testimony was believable and how much

weight you think it deserves.

       (3)    You may but do not have to accept the witnesses’ opinions. In deciding how

much weight to give it, you should consider each witness’s qualifications and how he or

she reached his or her conclusions. Also consider the other factors discussed in these

instructions for weighing the credibility of witnesses.

       (4)    Remember that you alone decide how much of a witness’s testimony to

believe, and how much weight it deserves.




                                            -28-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.279 Filed 11/06/19 Page 30 of 41




       The law does not require any party to call as witnesses all persons who may have

been present at any time or place involved in the case, or who may appear to have some

knowledge of the matters in issue at this trial. Nor does the law require any party to produce

as exhibits all papers and things mentioned in the evidence in the case.




                                            -29-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.280 Filed 11/06/19 Page 31 of 41




      That concludes the part of my instructions explaining the rules for considering some

of the testimony and evidence. Now we will hear the closing arguments of the attorneys.

Please pay attention to the arguments. But remember that the closing arguments are not

evidence but are only intended to assist you in understanding the evidence and the theory

of each party. You must base your decision only on the evidence.




                                          -30-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.281 Filed 11/06/19 Page 32 of 41




       (1)       Now let me finish up by explaining some things about your deliberations in

the jury room, and your possible verdicts.

       (2)       The first thing that you should do in the jury room is choose someone to be

your foreperson. This person will help to guide your discussions and will speak for you

here in court.

       (3)       Once you start deliberating, do not talk to the jury officer, or to me, or to

anyone else except each other about the case. If you have any questions or messages, you

must write them down on a piece of paper, sign them, and then give them to the jury officer.

The officer will give them to me, and I will respond as soon as I can. I may have to talk to

the lawyers about what you have asked, so it may take me some time to get back to you.

Any questions or messages normally should be sent to me through your foreperson.

       (4)       I will send the exhibits into the jury room with you, except for the firearm.

If you want to see that exhibit that was admitted in evidence, you may send me a message,

and the exhibit will be provided to you. You do not need to send a note requesting the

other exhibits.

       (5)       One more thing about messages. Do not ever write down or tell anyone how

you stand on your votes. For example, do not write down or tell anyone that you are split

6-6, or 8-4, or whatever your vote happens to be. That should stay secret until you are

finished.




                                              -31-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.282 Filed 11/06/19 Page 33 of 41




       (1)    Remember that you must make your decision based only on the evidence that

you saw and heard here in court. Do not try to gather any information about the case on

your own while you are deliberating.

       (2)    For example, do not conduct any experiments inside or outside the jury room;

do not bring any books, like a dictionary, or anything else with you to help you with your

deliberations; do not conduct any independent research, reading, or investigation about the

case; do not consult or visit the Internet; and do not visit any of the places that were

mentioned during the trial.

       (3)    During your deliberations, you must not communicate with or provide any

information to anyone by any means about this case. You may not use any electronic

device or media, such as a telephone, cell phone, smart phone, iPhone, Blackberry, or

computer; the Internet, any Internet service, or any text or instant messaging service; or

any Internet chat room, blog, or website such as Facebook, LinkedIn, YouTube, SnapChat,

or Twitter, to communicate to anyone any information about this case or to conduct any

research about this case until I accept your verdict.

       (4)    Make your decision based only on the evidence that you saw and heard here

in court.




                                            -32-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.283 Filed 11/06/19 Page 34 of 41




       Some of you have taken notes during the trial. Whether or not you took notes, you

should not be influenced by the notes of another juror, but you should rely on your own

memory of what was said. Notes are only an aid to recollection and are not entitled to any

greater weight than actual recollection or the impression of each juror as to what the

evidence actually is.




                                           -33-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.284 Filed 11/06/19 Page 35 of 41




      (1)    Your verdict, whether it is guilty or not guilty, must be unanimous.

      (2)    To find the defendant guilty of a charge in the indictment, every one of you

must agree that the government has overcome the presumption of innocence with evidence

that proves the defendant’s guilt beyond a reasonable doubt.

      (3)    To find him not guilty, every one of you must agree that the government has

failed to convince you beyond a reasonable doubt.

      (4)    Either way, guilty or not guilty, your verdict must be unanimous.




                                          -34-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.285 Filed 11/06/19 Page 36 of 41




       (1)    Now that all the evidence is in and the arguments are completed, you are free

to talk about the case in the jury room. In fact, it is your duty to talk with each other about

the evidence, and to make every reasonable effort you can to reach unanimous agreement.

Talk with each other, listen carefully and respectfully to each other’s views, and keep an

open mind as you listen to what your fellow jurors have to say. Try your best to work out

your differences. Do not hesitate to change your mind if you are convinced that other

jurors are right and that your original position was wrong.

       (2)    But do not ever change your mind just because other jurors see things

differently, or just to get the case over with. In the end, your vote must be exactly that:

your own vote. It is important for you to reach unanimous agreement, but only if you can

do so honestly and in good conscience.

       (3)    No one will be allowed to hear your discussions in the jury room, and no

record will be made of what you say. So you should all feel free to speak your minds.

       (4)    Listen carefully to what the other jurors have to say, and then decide for

yourself if the government has proved the defendant guilty beyond a reasonable doubt.




                                             -35-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.286 Filed 11/06/19 Page 37 of 41




       (1)   If you decide that the government has proved the defendant guilty, then it

will be my job to decide what the appropriate punishment should be.

       (2)    Deciding what the punishment should be is my job, not yours. It would

violate your oaths as jurors to even consider the possible punishment in deciding your

verdict.

       (3)   Your job is to look at the evidence and decide if the government has proved

the defendant guilty beyond a reasonable doubt.




                                          -36-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.287 Filed 11/06/19 Page 38 of 41




       (1)     I have prepared a verdict form that you should use to record your verdict.

The form reads as follows: ___________________________________.

       (2)     If you decide that the government has proved a charge against the defendant

beyond a reasonable doubt, say so by having your foreperson mark the appropriate place

on the form. If you decide that the government has not proved a charge against the

defendant beyond a reasonable doubt, say so by having your foreperson mark the

appropriate place on the form. Your foreperson should then sign the form, put the date on

it, and return it to me.




                                           -37-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.288 Filed 11/06/19 Page 39 of 41




      Remember that the defendant is only on trial for the particular crime charged in the

indictment. Your job is limited to deciding whether the government has proved the crime

charged.




                                          -38-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.289 Filed 11/06/19 Page 40 of 41




      Let me finish up by repeating something that I said to you earlier. Nothing that I

have said or done during this trial was meant to influence your decision in any way. You

decide for yourselves if the government has proved the defendant guilty beyond a

reasonable doubt.




                                          -39-
Case 2:19-cr-20259-DML-DRG ECF No. 82, PageID.290 Filed 11/06/19 Page 41 of 41




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                                   Case Number 19-20259
v.                                                                Honorable David M. Lawson

GEMAR MORGAN,

                     Defendant.

_______________________________/

                                     VERDICT FORM

      As to the charge in the indictment, we, the jury, by unanimous verdict, find the defendant,

Gemar Morgan:

      ____   Not guilty.

      ____   Guilty of possessing a firearm after having been convicted of a felony.




                                                    _________________________________
                                                                            , Foreperson
                                                    (Sign and print name under signature)

Dated: November ___, 2019




                                              -1-
